                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                             MACON DIVISION


FRANKLIN D. CLARK,

            Plaintiff,
                                                        CIVIL ACTION NO.
 v.                                                   5:17-cv-00490-TES-CHW
TELFAIR COUNTY GEORGIA,

            Defendant.


                            ORDER OF DISMISSAL
______________________________________________________________________________

       Pro se Plaintiff Franklin D. Clark, an inmate most recently confined at Johnson

State Prison in Wrightsville, Georgia, filed a document that was construed as a Complaint

seeking relief pursuant to 42 U.S.C. § 1983 [Doc. 1]. On July 12, 2018, the United States

Magistrate Judge ordered Plaintiff to recast his Complaint on the Court’s standard form

and to either pay the required filing fee or submit a motion for leave to proceed in forma

pauperis. [Doc. 6]. Plaintiff was given 21 days to comply, and he was warned that failure

to comply may result in dismissal by the Court. Id.

       The time for compliance passed without a response from Plaintiff. Accordingly,

the Magistrate Judge ordered Plaintiff to respond and show cause as to why his lawsuit

should not be dismissed for failure to comply with the Court’s orders and instructions.

Plaintiff was given 21 days to respond and again warned that his failure to do so would

result in the dismissal of his Complaint for failure to comply. [Doc. 7].
       The time for compliance has again passed without a response from Plaintiff.

Because Plaintiff failed to comply with the Court's instructions and orders and otherwise

failed to diligently prosecute his claims, Plaintiff’s Complaint is hereby DISMISSED

without prejudice. See Fed. R. Civ. P. 41; see also Brown v. Tallahassee Police Dep't, 205 F.

App'x 802, 802 (11th Cir. 2006) (per curiam) (“The court may dismiss an action sua sponte

under Rule 41(b) for failure to prosecute or failure to obey a court order.”) (citing Lopez v.

Aransas Cnty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir.1978)).

       SO ORDERED, this 24th day of October, 2018.




                                                  S/ Tilman E. Self, III
                                                  TILMAN E. SELF, III, JUDGE
                                                  UNITED STATES DISTRICT COURT




                                              2
